Citation Nr: 0430065	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  02-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for headaches.  

3.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.  

4.  Entitlement to a rating in excess of 10 percent for 
vertigo.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issues on appeal were originally before the Board 
in October 2003 at which time they were remanded for 
additional evidentiary development and to cure a procedural 
defect.  

During the course of the appeal, the veteran has raised 
claims of entitlement to a total rating based on individual 
unemployability, for an increased rating for otitis media, 
and for service connection for rheumatoid arthritis.  These 
issues are hereby referred to the RO for appropriate action.

The case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Although the Board recognizes that the case has been remanded 
on one occasion in the past, the issues on appeal require 
medical guidance.  The medical reports now of record address 
some aspects of the disorders, but do not appear to address 
others.  For example, the record clearly shows that the 
veteran is service-connected for mastoidectomy, vertigo, 
tinnitus and bilateral hearing loss, and private examiners 
have opined that the veteran's headaches are related to the 
mastoidectomy.  However, a VA examiner stated in a February 
2004 report that the headaches are not due to the 
mastoidectomy, but rather began earlier in service in 
connection with noise exposure.  The Board notes that the 
veteran was a cannoneer in the field artillery.  However, the 
VA examiner appears to have been relying solely on history 
provided by the veteran in light of the fact that service 
medical records do not document any of the claimed treatment 
for headaches.  Clarification is appropriate as to this issue 
to ensure a proper record for informed appellate review. 

In light of the fact that the VA examiner also indicated that 
there was a link between headaches and depression, the 
psychiatric disability issue must be deferred at this time.  
Moreover, a more comprehensive psychiatric examination would 
be beneficial to clearly address the question of a 
relationship between any psychiatric disability and the 
veteran's service-connected disabilities.  

With regard to the increased rating for hearing loss issue, 
the veteran indicated in an April 2004 letter that his 
hearing loss had increased in severity.  The last VA 
audiological examination was in August 2001.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).

The vertigo disability is rated under Diagnostic Code 6204.  
Certain VA medical records dated in 2002 reflect that the 
veteran reported daily dizziness with occasional vomiting.  
Other records dated in 2003 reflect that the veteran denied 
vertigo.  In view of the need to return the case for 
development of the evidence regarding the other issues, the 
Board believes it appropriate to also obtain more current 
medical data regarding the vertigo issue.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
VA audiological examination to ascertain 
the current severity of his service-
connected hearing loss.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of his 
service-connected vertigo.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  After reviewing the 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether the vertigo is productive of 
occasional dizziness, or dizziness and 
occasional staggering.  The examiner 
should also indicate whether the vertigo 
is moderate or severe.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the etiology of his headaches.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  After reviewing 
the claims file and examining the 
veteran, the examiner should clearly 
respond to the following:

     a).  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's headaches are 
proximately due to or caused by, or 
aggravated by, any or all of his service-
connected disabilities (mastoidectomy, 
vertigo, tinnitus, and bilateral hearing 
loss)?  Please provide a rationale. 

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's headaches were 
manifested during service or are 
otherwise due to service, to include 
noise exposure during service?  Please 
provide a rationale.  

4.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the etiology of any current 
acquired psychiatric disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  After reviewing 
the claims file and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran suffers 
from an acquired psychiatric disorder 
which is proximately due to or caused by, 
or aggravated by his mastoidectomy, 
vertigo, tinnitus, bilateral hearing 
loss, or headaches.  If so, please 
specify which of these disorders.  

5.  After undertaking any other 
development deemed necessary, the RO 
should review the expanded record an 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


